Title: From George Washington to James Clinton, 16 August 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters Dobb’s Ferry Augst 16th 1781
                        
                        I have been duly favored with your letter of the 9th Inst. announcing the arrival of General Stark to take
                            command in the northern department and informing that the state Levies were coming in, and the militia from the eastward
                            hourly expected.
                        You will be pleased therefore on the receipt of this to embark the remaining Companies of Colo. Courtland’s
                            regiment, and proceed immediately with them to King’s Ferry where you may expect to receive further orders. I am with
                            great regard & esteem Dear Sir Yr most obedient Servant
                        
                            Go: Washington
                        
                        
                            P.S. You will be particularly Careful not to leave any Men behind except a Non Commissioned officer and
                                a small guard of your weakest Men with Genl Schuyler.
                        

                    